Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination. Claims 1, 15, and 20 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/04/2019 and 08/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
According to the first part of the analysis, in the instant case, claims 1-14 are directed to a method, claims 15-19 are directed to a system, and claim 20 is directed toward a non-transitory computer-readable storage medium. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).

Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Regarding Claims 1 and 20
  providing a dysfunction codex including a plurality of dysfunction models for predicting one or more dysfunctions in a physical system based on one or more specific contexts of the physical system (Providing a dysfunction codex appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and mathematical calculations.); 
applying the dysfunction codex to input system data of the physical system to predict a dysfunction of the physical system by: 
selecting a dysfunction model of the plurality of dysfunction models within the dysfunction codex to apply based on the one or more specific contexts of the physical system (This step for selecting a dysfunction appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.); and 
predicting the dysfunction of the physical system by applying the dysfunction model selected based on the one or more specific contexts of the physical system to the input system data of the physical system (This step for predicating using a selected model appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and mathematical calculations.).

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

Regarding Claims 1 and 20
A non-transitory computer-readable storage medium having stored therein instructions which, when executed by a processor, cause the processor to perform operations comprising: (A non-transitory computer-readable medium, processors, and instructions are understood to be generic computer equipment.)

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.

Regarding Claims 1 and 20
A non-transitory computer-readable storage medium having stored therein instructions which, when executed by a processor, cause the processor to perform operations comprising: (A non-transitory computer-readable medium, processors, and instructions are understood to be generic computer equipment. See MPEP 2106.05(f).)

Step 2A, Prong 1
	
	Regarding Claim 15
clustering the system data of the one or more physical systems into system data clusters using unsupervised learning (This step appears to be directed to a mental step.); 
identifying signatures associated with the system data clusters using unsupervised learning (This step appears to be directed to a mental step.); and  34Halliburton Ref.: 2019-IPM-103 161 Ul US Polsinelli Ref.: 7090US-622198 

Step 2A, Prong 2

Regarding Claim 15
A system comprising: one or more processors; 
and at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the one or more processors to perform operations comprising: (A computer-readable storage medium, processors, and instructions are understood to be generic computer equipment)
gathering system data of one or more physical systems to generate a dysfunction codex including a plurality of dysfunction models for predicting a dysfunction in a physical system (This step for gathering data is understood to be extra-solution activity.); 
generating the plurality of dysfunction models within the dysfunction codex by performing supervised learning using the system data clusters and the signatures associated with the system data clusters, wherein a dysfunction model of the plurality of dysfunction models is selectable based on one or more specific contexts of the physical system to predict the dysfunction in the physical system (This step appears to be generally linking the use of the judicial exception to a particular technological environment or field of use.).

Step 2B

Regarding Claim 15
A system comprising: one or more processors; 
and at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the one or more processors to perform operations comprising: (A computer-readable storage medium, processors, and instructions are understood to be generic computer equipment. See MPEP 2106.05(f).)
gathering system data of one or more physical systems to generate a dysfunction codex including a plurality of dysfunction models for predicting a dysfunction in a physical system (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); 
generating the plurality of dysfunction models within the dysfunction codex by performing supervised learning using the system data clusters and the signatures associated with the system data clusters, wherein a dysfunction model of the plurality of dysfunction models is selectable based on one or more specific contexts of the physical system to predict the dysfunction in the physical system (Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)).

Step 2A, Prong 1 Dependent Claims

Regarding Claim 2
wherein at least two of the plurality of dysfunction models in the dysfunction codex are related multivariate dysfunction models for a single dysfunction and the dysfunction model is selected from the related multivariate dysfunction models based on the one or more specific contexts of the physical system. (These steps appear to be practically implementable in the human mind and are understood to be a recitation of a mental process and math.)

Regarding Claim 3
further comprising performing unsupervised learning followed by supervised learning to system data of one or more physical systems to generate the plurality of dysfunction models within the dysfunction codex. (These steps appear to be practically implementable in the human mind and are understood to be a recitation of a mental process and math.)

Regarding Claim 4
wherein unsupervised learning is performed before supervised learning is performed to generate the plurality of dysfunction models including two or more related multivariate dysfunction models for a single dysfunction. (These steps appear to be practically implementable in the human mind and are understood to be a recitation of a mental process and math.)

Regarding Claim 6
clustering the system data of the one or more physical systems into system data clusters using unsupervised learning; identifying signatures associated with the system data clusters using unsupervised learning; and generating the plurality of dysfunction models within the dysfunction codex by performing supervised learning using the system data clusters and the signatures associated with the system data clusters. (These steps appear to be practically implementable in the human mind and are understood to be a recitation of a mental process and math.)

Regarding Claims 7 and 16
 identifying supervised input states from characteristic states of the one or more physical systems at pre-defined dysfunctions; and performing supervised learning using the supervised input states, the system data clusters, and the signatures associated with the system data clusters to generate the plurality of dysfunction models. (These steps appear to be practically implementable in the human mind and are understood to be a recitation of a mental process and math.)

Regarding Claims 8 and 17
further comprising: tagging each of the plurality of dysfunction models within the dysfunction codex with corresponding metadata associated with generating each of the plurality of dysfunction models; andPolsinelli Ref.: 7090US-622198 selecting the dysfunction model based on the one or more specific contexts of the physical system using the metadata associated with generating the dysfunction model. (These steps appear to be practically implementable in the human mind and are understood to be a recitation of a mental process.)

Regarding Claim 10
further comprising: assigning a confidence score to the dysfunction model for predicting the dysfunction of the physical system, wherein the confidence score is assigned based on the input system data of the physical system; and selecting the dysfunction model from the plurality of dysfunction models within the dysfunction codex based on the confidence score assigned to the dysfunction model. (These steps appear to be practically implementable in the human mind and are understood to be a recitation of a mental process.)

Regarding Claim 12
wherein predicting the dysfunction of the physical system further includes predicting a probability of the dysfunction occurring within the physical system, the method further comprising: determining whether an actionable output rule is met based on the probability of the dysfunction occurring, wherein the actionable output rule specifies one or more actionable outputs to provide for controlling the physical system; and providing the one or more actionable outputs for controlling the physical system if the actionable output rule is met based on the probability of the dysfunction occurring within the physical system. (These steps appear to be practically implementable in the human mind and are understood to be a recitation of a mental process.)

Regarding Claims 13
wherein the actionable output rule includes a pre-defined probability threshold of the dysfunction for providing the one or more actionable outputs. (These steps appear to be practically implementable in the human mind and are understood to be a recitation of a mental process.)

Regarding Claim 14
wherein the physical system is a drilling system and the dysfunction predicted by the dysfunction codex is a drilling dysfunction of the drilling system. (These steps appear to be practically implementable in the human mind and are understood to be a recitation of a mental process.)

Step 2A, Prong 2 Dependent Claims

Regarding Claim 5
wherein the system data of the one or more physical systems includes either or both operational data and environmental data of the one or more physical systems and further wherein the operational data of the one or more physical systems includes either or both observed operational data and derived operational data of the one or more physical systems. (The specification of data to be stored is understood to be a field of use limitation.)

Regarding Claims 9 and 18
wherein the metadata associated with generating each of the plurality of dysfunction models includes one or a combination of characteristics of a dysfunction capable of being predicted by each of the plurality of dysfunction models, operational characteristics of the one or more physical systems used to generate each of the plurality of dysfunction models, and environmental characteristics of the one or more physical systems used to generate each of the plurality of dysfunction models. (The specification of data to be stored is understood to be a field of use limitation.)

Regarding Claims 11 and 19
wherein the one or more specific contexts of the physical system are associated with the input system data and include one or a combination of static operational characteristics of the physical system, dynamic operational characteristics of the physical system, static environmental characteristics of the physical system, and dynamic environmental characteristics of the physical system. (The specification of data to be stored is understood to be a field of use limitation.)

Step 2B Dependent Claims

Regarding Claim 5
wherein the system data of the one or more physical systems includes either or both operational data and environmental data of the one or more physical systems and further wherein the operational data of the one or more physical systems includes either or both observed operational data and derived operational data of the one or more physical systems. (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claims 9 and 18
wherein the metadata associated with generating each of the plurality of dysfunction models includes one or a combination of characteristics of a dysfunction capable of being predicted by each of the plurality of dysfunction models, operational characteristics of the one or more physical systems used to generate each of the plurality of dysfunction models, and environmental characteristics of the one or more physical systems used to generate each of the plurality of dysfunction models. (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Regarding Claims 11 and 19
wherein the one or more specific contexts of the physical system are associated with the input system data and include one or a combination of static operational characteristics of the physical system, dynamic operational characteristics of the physical system, static environmental characteristics of the physical system, and dynamic environmental characteristics of the physical system. (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 10-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hohl et al. (US 2016/0117424 A1, hereinafter "Hohl") in view of Lee et al. (US 20100023307 A1, hereinafter "Lee") .

Regarding Claim 1
Hohl discloses: A method comprising: 
providing a dysfunction codex including a plurality of dysfunction models for predicting one or more dysfunctions in a physical system based on one or more specific contexts of the physical system ([Para 0023 and Fig 2] “It can be appreciated that a plurality of models may be used to perform the drilling simulations with each model modelling a different drilling dysfunction. For example a first model may model stick-slip while a second model may model drill bit whirl or lateral vibrations that exceed a threshold.” Examiner reads the drilling-related data that is inputted to each model as giving specific context to the dysfunction models (see fig 2).); 
applying the dysfunction codex to input system data of the physical system to predict a dysfunction of the physical system ([Para 0017 and Fig 2] “Block 23 calls for performing a plurality of drilling simulations using the model. Each simulation may provide a probability of a selected drilling dysfunction occurring (or not occurring) with associated drilling parameters used in the simulation.” Examiner reads the probability as the prediction and the drilling parameters as input system data.) by: 
predicting the dysfunction of the physical system by applying the dysfunction model selected based on the one or more specific contexts of the physical system to the input system data of the physical system ([Para 0018 and Fig 2] “For each discretized combination of actuating variables, the probability of the dysfunction is P=N dysfunction/ N. The result is a probability P dysfunction=f(actuating variables), e.g., P whirl=f(RPM WOB).” Examiner reads the probability function as predicating dysfunction based on the input system data (i.e. RPM, WOB)).
Hohl does not explicitly disclose: selecting a dysfunction model of the plurality of dysfunction models within the dysfunction codex to apply based on the one or more specific contexts of the physical system.
However, Lee discloses in the same field of endeavor: selecting a dysfunction model of the plurality of dysfunction models within the dysfunction codex to apply based on the one or more specific contexts of the physical system ([Para 0008] “selecting a prediction model from a plurality of prediction models for one or more features based at least on part on a degradation status of the mechanical system and a reinforcement learning model;” [Para 0019 and Fig 2] “The most appropriate prediction model is selected according to the look-up table, which is the result of the reinforcement learning scheme. The selected prediction model will be applied to predict future trends of the features at step 8.” Examiner reads a degradation status as a specific context of the mechanical system.).
It would have been obvious of one of skill in the art at the time of filing to combine the method for estimating a probability of drilling dysfunction taught by Hohl with the method for prognosing mechanical systems taught by Lee. Doing so can select a predictive model from a plurality of modes according based on status of the mechanical system (Abstract, Lee).
 
Regarding Claim 20
Hohl in view of Lee discloses: A non-transitory computer-readable storage medium having stored therein instructions which, when executed by a processor, cause the processor to perform operations ([Para 0003]) comprising: (Claim 20 is a non-transitory computer-readable storage medium claim that corresponds to method claim 1 and the rest of the limitations are rejected on the same ground)

Regarding Claim 2
Hohl discloses: The method of claim 1, wherein at least two of the plurality of dysfunction models in the dysfunction codex are related multivariate dysfunction models for a single dysfunction ([Para 0023 and Fig 2], Hohl “a plurality of models may be used to perform the drilling simulations with each model modelling a different drilling dysfunction.” Examiner reads the dysfunction models as related multivariate mapping different values of the same characteristic (e.g. WOB, RPM), to one or more dysfunctions (i.e. stick-slip, whirl)) 
Hohl does not explicitly disclose: the dysfunction model is selected from the related multivariate dysfunction models based on the one or more specific contexts of the physical system.
However, Lee discloses in the same field of endeavor: the dysfunction model is selected from the related multivariate dysfunction models based on the one or more specific contexts of the physical system ([Para 0008], Lee “selecting a prediction model from a plurality of prediction models for one or more features based at least on part on a degradation status of the mechanical system and a reinforcement learning model;”).
It would have been obvious of one of skill in the art at the time of filing to combine the method for estimating a probability of drilling dysfunction taught by Hohl with the method for prognosing mechanical systems taught by Lee. Doing so can select a predictive model from a plurality of modes according based on status of the mechanical system (Abstract, Lee).

Regarding Claim 10
Hohl discloses: The method of claim 1, further comprising: assigning a confidence score to the dysfunction model for predicting the dysfunction of the physical system, wherein the confidence score is assigned based on the input system data of the physical system ([Para 0015 and Fig 2] “A probabilistic stability map can then be generated from all of the data from the plurality of drilling simulations.” Examiner reads the output of each model shown in Fig 2 (i.e. the probabilistic stability map) as a confidence score derived from all the inputs.); 
Hohl does not explicitly disclose: selecting the dysfunction model from the plurality of dysfunction models within the dysfunction codex based on the confidence score assigned to the dysfunction model.
However, Lee discloses in the same field of endeavor: selecting the dysfunction model from the plurality of dysfunction models within the dysfunction codex based on the confidence score assigned to the dysfunction model ([Para 0052], Lee “The adaptive modeling aims to tackle the problem of selecting appropriate prediction models under different degradation statuses. The objective of the adaptive model selection is to obtain a mapping from each state to the probability of all possible prediction models that are taken into consideration in the modeling framework. The mapping provides a look-up table for model selection under different states… In the iterative process of the reinforcement learning, a prediction model is first chosen in a certain state according to the current optimal policy (probability of choosing a prediction model in a state). Then, the prediction output of the selected prediction model is compared with the real historical data. If the prediction accuracy is high, a positive reward is assigned to the prediction model; otherwise, the model is given a negative reward.” Examiner reads prediction accuracy as the confidence score assigned to the model).
It would have been obvious of one of skill in the art at the time of filing to combine the method for estimating a probability of drilling dysfunction taught by Hohl with the method for prognosing mechanical systems taught by Lee. Doing so can select a predictive model from a plurality of modes according based on status of the mechanical system (Abstract, Lee).

Regarding Claim 11
Hohl in view of Lee discloses: The method of claim 1, wherein the one or more specific contexts of the physical system are associated with the input system data and include one or a combination of static operational characteristics of the physical system ([Para 0017], Hohl “borehole dimensions”), dynamic operational characteristics of the physical system ([Para 0017], Hohl “rotational speed (revolutions per minute or RPM),”), static environmental characteristics of the physical system ([Para 0017], Hohl “formation lithology, various formation parameters such as rock hardness may be determined for modelling how the drill string and drill bit interact with the formation rock.”), and dynamic environmental characteristics of the physical system ([Para 0017], Hohl “drilling fluid flowrate”).

Regarding Claim 12
Hohl in view of Lee discloses: The method of claim 1, wherein predicting the dysfunction of the physical system further includes predicting a probability of the dysfunction occurring within the physical system, the method further comprising:  33Halliburton Ref.: 2019-IPM-103 161 Ul US Polsinelli Ref.: 7090US-622198 determining whether an actionable output rule is met based on the probability of the dysfunction occurring, wherein the actionable output rule specifies one or more actionable outputs to provide for controlling the physical system ([Para 0022], Hohl “The controller may include an algorithm configured to control drilling parameters for drilling a borehole such that the combination of values of the controlled drilling parameters coincide with drilling parameter values associated with a probability of a drilling dysfunction determined by simulation that is less than or equal to a selected probability.”); and providing the one or more actionable outputs for controlling the physical system if the actionable output rule is met based on the probability of the dysfunction occurring within the physical system ([Para 0015], Hohl “Once the probabilistic stability map is generated, the map can be displayed to a drilling operator to make decisions for manually controlling the drilling parameters to avoid the drilling parameters that may lead to unstable drilling or dysfunctions. Alternatively or in addition to the opera tor display, the values of the probabilistic stability map may be entered into a controller for automatically controlling the drilling parameters to avoid the drilling parameters that may lead to unstable drilling or dysfunctions.”).

Regarding Claim 13
Hohl in view of Lee discloses: The method of claim 12, wherein the actionable output rule includes a pre-defined probability threshold of the dysfunction for providing the one or more actionable outputs ([Para 0023], Hohl “For example a first model may model Stick-slip while a second model may model drill bit whirl or lateral vibrations that exceed a threshold. Each probabilistic drilling stability map associated with each drilling dysfunction may be displayed to a user, as illustrated in FIG. 7. Such as a drilling operator who can make drilling decisions based on the displayed information.”).

Regarding Claim 14
Hohl in view of Lee discloses: The method of claim 1, wherein the physical system is a drilling system and the dysfunction predicted by the dysfunction codex is a drilling dysfunction of the drilling system ([Para 0017 and Fig 2], Hohl “Refer now to FIG. 2, which presents a flow chart for a method 20 of predicting drilling stability with a known probability for certain drilling dysfunctions.”).


Claim(s) 3-9, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hohl et al. (US 2016/0117424 A1, hereinafter "Hohl") in view of Lee et al. (US 20100023307 A1, hereinafter "Lee") and Johnson et al. (US 2019/0024493 A1, hereinafter "Johnson").

Regarding Claim 3
Hohl in view of Lee discloses: The method of claim 1, 
Hohl in view of Lee does not explicitly disclose: further comprising performing unsupervised learning followed by supervised learning to system data of one or more physical systems to generate the plurality of dysfunction models within the dysfunction codex.
However, Johnson discloses in the same field of endeavor: further comprising performing unsupervised learning followed by supervised learning to system data of one or more physical systems to generate the plurality of dysfunction models within the dysfunction codex ([Para 0040], Johnson “Thus, the system described herein includes several unique aspects, such as: (1) creating a feature space for downhole sensor data that determines the drill state using a standard classifier; (2) the feature space employs temporal graphs to model the flow of information over time in sensor data; (3) the system including the feature space and machine learning algorithms (i.e., SVM) can classify drill states using data from downhole sensors;” Examiner reads steps 1-2 as describing the unsupervised method (i.e. clustering) discussed in para 0064, followed by supervised learning (i.e. SVM) discussed in para 0067)).
It would have been obvious of one of skill in the art at the time of filing to combine the method for estimating a probability of drilling dysfunction taught by Hohl with the method for prognosing mechanical systems taught by Lee with the method for Downhole Drill estimates taught by Johnson. Doing so can perform unsupervised and supervised learning (Para 0048, Johnson).

Regarding Claim 4
Hohl in view of Lee and Johnson discloses: The method of claim 3, wherein unsupervised learning is performed before supervised learning is performed to generate the plurality of dysfunction models including two or more related multivariate dysfunction models for a single dysfunction  ([Para 0040], Johnson “Thus, the system described herein includes several unique aspects, such as: (1) creating a feature space for downhole sensor data that determines the drill state using a standard classifier; (2) the feature space employs temporal graphs to model the flow of information over time in sensor data ; (3) the system including the feature space and machine learning algorithms (i.e., SVM ) can classify drill states using data from downhole sensors;” Examiner reads steps 1-2 as describing the unsupervised method (i.e. clustering) discussed in para 0064, before supervised learning (i.e. SVM) discussed in para 0067)) ([Para 0045-0046 and Para 0070] “For this work, the ECOC learning method using one - versus - one binary SVMs was implemented.” Examiner reads binary SVMs as multivariate models.).

Regarding Claim 5
Hohl in view of Lee and Johnson discloses: The method of claim 3, wherein the system data of the one or more physical systems includes either or both operational data and environmental data of the one or more physical systems and further wherein the operational data of the one or more physical systems includes either or both observed operational data and derived operational data of the one or more physical systems ([Para 0018 and Fig 2], Hohl “For each discretized combination of actuating variables, the probability of the dysfunction is P=N dysfunction/ N. The result is a probability P dysfunction=f(actuating variables), e.g., P whirl=f(RPM WOB).” Examiner reads the probability function as predicating dysfunction based on the input system data (i.e. RPM, WOB). Examiner reads actuating variables as operational data of the drill. RPM is derived operational data.).

Regarding Claim 6
Hohl in view of Lee and Johnson discloses: The method of claim 3, further comprising: clustering the system data of the one or more physical systems into system data clusters using unsupervised learning ([Para 0048], Johnson “In the present system, the k-means clustering algorithm is used as a form of unsupervised learning, which logically sequesters similar data points into a fixed set of groups and can find hidden signals and structures within the data.” Examiner reads K-means as the unsupervised learning method that clusters the sensor data from the drill (i.e. system data of the physical system). [Para 0063-0064 and Fig 5] also describes k-means.); identifying signatures associated with the system data clusters using unsupervised learning ([Para 0064 and Fig 5], Johnson “FIG . 5 illustrates the expressiveness of the temporal graph features by showing that the snapshots at each time step naturally cluster around prominent drill states.” Examiner reads the features that are prominent to specific drill states as signatures associated with the system data (i.e. sensor data) clusters.); and generating the plurality of dysfunction models within the dysfunction codex by performing supervised learning using the system data clusters and the signatures associated with the system data clusters ([Para 0067], Johnson “To teach the algorithm to correctly to determine the drilling state from the sensor data, this system employs a multi-class version of the support vector machine (SVM ).”[Para 0074] “Preliminary results of training a multi-class ECOM SVM on the aforementioned drill states using the mutual information-based temporal graph as the features, shows an overall classification accuracy of about 85 percent” Examiner interprets the SVM as a supervised learning method ([see para 0049]) that uses system data clusters and signatures determined by temporal graph features ([see para 0064]).).

Regarding Claim 7
Hohl in view of Lee and Johnson discloses: The method of claim 6, further comprising: identifying supervised input states from characteristic states of the one or more physical systems at pre-defined dysfunctions ([Para 0052], Johnson “A final stage of preprocessing involves identifying the drill state for segments of the temporal data streams. This is accomplished by creating a decision tree with some hand-tuned threshold-based rules that ultimately give the "ground truth” labels, which indicate the state of the drill/rig (e.g., rotate, slide, reaming, survey, etc.) at any given time. These labels are assigned to the corresponding downhole data and subsequently used in supervised learning (classification experiments and in the evaluation of unsupervised learning (clustering experiments.”); and performing supervised learning using the supervised input states, the system data clusters, and the signatures associated with the system data clusters to generate the plurality of dysfunction models ([Para 0040], Johnson “Thus, the system described herein includes several unique aspects, such as: (1) creating a feature space for downhole sensor data that determines the drill state using a standard classifier; (2) the feature space employs temporal graphs to model the flow of information over time in sensor data; (3) the system including the feature space and machine learning algorithms (i.e., SVM) can classify drill states using data from downhole sensors; (4) operation of the system does not require any human involvement at any time; and (5) the system can identify “hidden states” in the drill rig that cannot be quantified by current drill technology.”).

Regarding Claim 8
Hohl in view of Lee and Johnson discloses: The method of claim 3, further comprising: tagging each of the plurality of dysfunction models within the dysfunction codex with corresponding metadata associated with generating each of the plurality of dysfunction models ([Para 0022], Hohl “From the plurality of drilling simulations, a corresponding plurality of data groups will be provided. Each data group may include (i) the drilling parameters used in the corresponding simulation, (ii) if the selected drilling dysfunction occurred, and (iii) the probability of the combination of the drilling related data used in the simulation occurring and thus the probability of the selected drilling dysfunction occurring.” Examiner reads the data group as metadata); and Polsinelli Ref.: 7090US-622198selecting the dysfunction model based on the one or more specific contexts of the physical system using the metadata associated with generating the dysfunction model ([Para 0024], Hohl “The plurality of data groups may be used to plot a graph of the probability of a selected drilling dysfunction occurring for a particular set of drilling parameters (see right side of FIG.8 for example).”).

Regarding claim 9
Hohl in view of Lee and Johnson discloses: The method of claim 8, wherein the metadata associated with generating each of the plurality of dysfunction models includes one or a combination of characteristics of a dysfunction capable of being predicted by each of the plurality of dysfunction models, operational characteristics of the one or more physical systems used to generate each of the plurality of dysfunction models, and environmental characteristics of the one or more physical systems used to generate each of the plurality of dysfunction model ([Para 0022], Hohl “From the plurality of drilling simulations, a corresponding plurality of data groups will be provided. Each data group may include (i) the drilling parameters used in the corresponding simulation, (ii) if the selected drilling dysfunction occurred, and (iii) the probability of the combination of the drilling related data used in the simulation occurring and thus the probability of the selected drilling dysfunction occurring.” [Para 0017], Hohl “the drilling-related data include formation lithology, borehole dimensions, and borehole trajectory. From the formation lithology, various formation parameters Such as rock hardness may be determined for modelling how the drill string and drill bit interact with the formation rock.”). 

Regarding Claim 15
Hohl discloses: A system comprising: 
one or more processors ([Para 0016 and Fig 1(11)]); and 
at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the one or more processors to perform operations ([Para 0016 and Fig 1(11)]) comprising: 
gathering system data of one or more physical systems to generate a dysfunction codex including a plurality of dysfunction models for predicting a dysfunction in a physical system ([Para 0018 and Fig 2] “For each discretized combination of actuating variables, the probability of the dysfunction is P=N dysfunction/ N. The result is a probability P dysfunction=f(actuating variables), e.g., P whirl=f(RPM. WOB).” Examiner reads the probability function as predicating dysfunction based on the input system data (i.e. RPM, WOB)). [Para 0023 and Fig 2] “It can be appreciated that a plurality of models may be used to perform the drilling simulations with each model modelling a different drilling dysfunction.); 
Hohl does not explicitly disclose: wherein a dysfunction model of the plurality of dysfunction models is selectable based on one or more specific contexts of the physical system to predict the dysfunction in the physical system.
However, Lee discloses in the same field of endeavor: wherein a dysfunction model of the plurality of dysfunction models is selectable based on one or more specific contexts of the physical system to predict the dysfunction in the physical system    ([Para 0008] “selecting a prediction model from a plurality of prediction models for one or more features based at least on part on a degradation status of the mechanical system and a reinforcement learning model;” [Para 0019 and Fig 2] “The most appropriate prediction model is selected according to the look-up table, which is the result of the reinforcement learning scheme. The selected prediction model will be applied to predict future trends of the features at step 8.” Examiner reads a degradation status as a specific context of the mechanical system.).
It would have been obvious of one of skill in the art at the time of filing to combine the method for estimating a probability of drilling dysfunction taught by Hohl with the method for prognosing mechanical systems taught by Lee. Doing so can select a predictive model from a plurality of modes according based on status of the mechanical system (Abstract, Lee).
Hohl in view of lee does not explicitly disclose: clustering the system data of the one or more physical systems into system data clusters using unsupervised learning; identifying signatures associated with the system data clusters using unsupervised learning; and generating the plurality of dysfunction models within the dysfunction codex by performing supervised learning using the system data clusters and the signatures associated with the system data clusters.
However, Johnson discloses in the same field of endeavor: clustering the system data of the one or more physical systems into system data clusters using unsupervised learning ([Para 0048] “In the present system, the k-means clustering algorithm is used as a form of unsupervised learning, which logically sequesters similar data points into a fixed set of groups and can find hidden signals and structures within the data.” Examiner reads K-means as the unsupervised learning method that clusters the sensor data from the drill (i.e. system data of the physical system). [Para 0063-0064 and Fig 5] also describes k-means.); 
identifying signatures associated with the system data clusters using unsupervised learning ([Para 0064 and Fig 5] “FIG . 5 illustrates the expressiveness of the temporal graph features by showing that the snapshots at each time step naturally cluster around prominent drill states.” Examiner reads the features that are prominent to specific drill states as signatures associated with the system data (i.e. sensor data) clusters.); and  34Halliburton Ref.: 2019-IPM-103 161 Ul US Polsinelli Ref.: 7090US-622198 
generating the plurality of dysfunction models within the dysfunction codex by performing supervised learning using the system data clusters and the signatures associated with the system data clusters ([Para 0067] “To teach the algorithm to correctly to determine the drilling state from the sensor data, this system employs a multi-class version of the support vector machine (SVM ).”[Para 0074] “Preliminary results of training a multi-class ECOM SVM on the aforementioned drill states using the mutual information-based temporal graph as the features, shows an overall classification accuracy of about 85 percent” Examiner interprets the SVM as a supervised learning method ([see para 0049]) that uses system data clusters and signatures determined by temporal graph features ([see para 0064]).),
It would have been obvious of one of skill in the art at the time of filing to combine
the method for estimating a probability of drilling dysfunction taught by Hohl with the method for prognosing mechanical systems taught by Lee with the method for Downhole Drill estimates taught by Johnson. Doing so can include a training classifier (Abstract, Johnson).

Regarding Claim 16
Hohl in view of Lee and Johnson discloses: The system of claim 15, wherein the instructions which, when executed by the one or more processors, further cause the one or more processors to perform operations comprising: identifying supervised input states from characteristic states of the one or more physical systems at pre-defined dysfunctions ([Para 0052], Johnson “A final stage of preprocessing involves identifying the drill state for segments of the temporal data streams. This is accomplished by creating a decision tree with some hand-tuned threshold-based rules that ultimately give the "ground truth” labels, which indicate the state of the drill/rig (e.g., rotate, slide, reaming, survey, etc.) at any given time. These labels are assigned to the corresponding downhole data and subsequently used in supervised learning (classification experiments and in the evaluation of unsupervised learning (clustering experiments.”); and performing supervised learning using the supervised input states, the system data clusters, and the signatures associated with the system data clusters to generate the plurality of dysfunction models ([Para 0040], Johnson “Thus, the system described herein includes several unique aspects, such as: (1) creating a feature space for downhole sensor data that determines the drill state using a standard classifier; (2) the feature space employs temporal graphs to model the flow of information over time in sensor data; (3) the system including the feature space and machine learning algorithms (i.e., SVM) can classify drill states using data from downhole sensors; (4) operation of the system does not require any human involvement at any time; and (5) the system can identify “hidden states” in the drill rig that cannot be quantified by current drill technology.”).

Regarding Claim 17
Hohl in view of Lee and Johnson discloses: The system of claim 15, wherein the instructions which, when executed by the one or more processors, further cause the one or more processors to perform operations comprising tagging each of the plurality of dysfunction models within the dysfunction codex with corresponding metadata associated with generating each of the plurality of dysfunction models ([Para 0022], Hohl “From the plurality of drilling simulations, a corresponding plurality of data groups will be provided. Each data group may include (i) the drilling parameters used in the corresponding simulation, (ii) if the selected drilling dysfunction occurred, and (iii) the probability of the combination of the drilling related data used in the simulation occurring and thus the probability of the selected drilling dysfunction occurring.” Examiner reads the data group as metadata), wherein the dysfunction model is selected from the plurality of dysfunction models based on the one or more specific contexts of the physical system using the metadata associated with generating the dysfunction model ([Para 0024], Hohl “The plurality of data groups may be used to plot a graph of the probability of a selected drilling dysfunction occurring for a particular set of drilling parameters (see right side of FIG.8 for example).”).

Regarding Claim 18
Hohl in view of Lee and Johnson discloses: The system of claim 17, wherein the metadata associated with generating each of the plurality of dysfunction models includes one or a combination of characteristics of a dysfunction capable of being predicted by each of the plurality of dysfunction models, operational characteristics of the one or more physical systems used to generate each of the plurality of dysfunction models, and environmental characteristics of the one or more physical systems used to generate each of the plurality of dysfunction models ([Para 0022], Hohl “From the plurality of drilling simulations, a corresponding plurality of data groups will be provided. Each data group may include (i) the drilling parameters used in the corresponding simulation, (ii) if the selected drilling dysfunction occurred, and (iii) the probability of the combination of the drilling related data used in the simulation occurring and thus the probability of the selected drilling dysfunction occurring.” [Para 0017], Hohl “the drilling-related data include formation lithology, borehole dimensions, and borehole trajectory. From the formation lithology, various formation parameters Such as rock hardness may be determined for modelling how the drill string and drill bit interact with the formation rock.”).

Regarding Claim 19
Hohl in view of Lee and Johnson discloses: The system of claim 15, wherein the one or more specific contexts of the physical system include one or a combination of static operational characteristics of the physical system ([Para 0017], Hohl “borehole dimensions”), dynamic operational characteristics of the physical system ([Para 0017], Hohl “rotational speed (revolutions per minute or RPM),”), static environmental characteristics of the physical system ([Para 0017], Hohl “formation lithology, various formation parameters such as rock hardness may be determined for modelling how the drill string and drill bit interact with the formation rock.”), and dynamic environmental characteristics of the physical system ([Para 0017], Hohl “drilling fluid flowrate”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spivey et al. (US 2020/0051237 A1, hereinafter "Spivey") also discloses using supervised/unsupervised learning methods for drilling dysfunction (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEWODROS E MENGISTU/Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127